internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-109222-00 date date x a d1 d2 year dear this letter responds to a letter dated date and subsequent correspondence submitted by you as x’s authorized representative on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 of year but did not have any shareholders assets or business activities until d2 of year a the president of x represents that x was intended to be an s_corporation from the date x began doing business this intent is evidenced by x’s form ss-4 application_for employer_identification_number and form_8716 election to have a tax_year other than a required tax_year both of which indicate that x is an s_corporation x’s accounting firm prepared a form_2553 election by a small_business_corporation and transmitted the form to x to be signed and filed with the service both x and the accountants thought that the form_2553 was filed timely however the service does not have a record of a form_2553 filed for x sec_1362 of the code provides that if -- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x’s taxable_year beginning d2 of year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its taxable_year beginning d2 of year within days following the date of this letter then such election will be treated as timely made for x’s taxable_year beginning d2 of year a copy of this letter should be attached to the form_2553 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office copies of this letter are being forwarded to x and to x’s other authorized representative sincerely yours h grace kim assistant to the chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
